IN THE SUPREME COURT OF IOWA
                                 No. 20–0236

            Submitted March 24, 2021—Filed May 21, 2021


RYAN KOSTER,

      Appellant,

vs.

HARVEST BIBLE CHAPEL–QUAD CITIES d/b/a HARVEST BIBLE
CHAPEL–DAVENPORT and GARTH GLENN,

      Appellees.



      Appeal from the Iowa District Court for Scott County, Thomas G.

Reidel and Mark R. Fowler, Judges.



      A former member of a church appeals the district court’s grant of

summary judgment on his claims against the church and a pastor for

breach of fiduciary duty and defamation. AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which all

participating justices joined.     Waterman, J., took no part in the

consideration or decision of the case.



      Gary Dickey (argued) of Dickey, Campbell & Sahag Law Firm, PLC,

Des Moines, for appellant.



      Amanda M. Richards (argued) of Betty, Neuman & McMahon, P.L.C.,

Davenport, for appellees.
                                    2

MANSFIELD, Justice.

      We must examine again the uneasy relationship between law and

religion. Two members of a church went through a fractious divorce. One

member alleged that the other member had abused their children,

allegations that turned out to be groundless.      Their pastor, however,

believed the allegations and sent emails to fellow pastors, church staff,

and a discipleship group. The emails repeated the allegations to some

extent, while also expressing support for the member making the

allegations. After the allegations were discredited, the member who had
been victimized by the allegations sued the pastor and the church on

several tort theories.    Relying on our precedents limiting judicial

intervention in religious matters, the district court granted summary

judgment. An appeal to this court followed.

      On appeal, we conclude that summary judgment was proper. We

find that the plaintiff’s breach of fiduciary duty claim cannot go forward

because it would require consideration of the church’s doctrine and

religious practices. We also find that the plaintiff’s defamation claim is

subject to a qualified privilege and that plaintiff has not overcome that

privilege with evidence of actual malice. Therefore, we affirm the district

court’s judgment.

      I. Facts and Procedural History.

      Plaintiff Ryan Koster (Ryan) is a former member of defendant

Harvest Bible Chapel (HBC), a nondenominational Christian church

located in Davenport. Ryan began attending HBC in 2005 and became a

full member in 2007. From 2006 to 2015, Ryan served as a volunteer

leader in the HBC High School Ministry. Through his involvement in HBC,
Ryan met Lisa, who was also an active member in HBC, and the couple
                                     3

married in 2007.      The Kosters subsequently became parents to two

children.

      The Kosters regularly participated in an HBC activity known as

Small Group, in which individuals discussed their lives and weekly

scripture readings.    The Kosters’ Small Group was attended by ten

couples, including defendant Garth Glenn and his wife Deanna. Glenn, a

pastor at HBC, initially led their Small Group.     HBC practices what it

describes as Biblical Soul Care, “speaking the truth in love in your circle

of influence.” Small Groups are a part of this.
      Ryan testified that their Small Group operated as follows:

             Generally, we would get together and meet, talk,
      socialize for a bit of time, maybe eat some food, and then we
      would gather in a room and either watch a video, do a study
      from the Bible, and then after a time, then the men would
      break out and go to our own area and the women would do
      the same.

Essentially the congregants of the church provided counsel to one another

using a “counseling in community” approach. According to Ryan, there

was no formal confidentiality agreement, but there was discussion “[t]hat

it’s a safe place to share and what’s said there stays there.”

      The Kosters, the Glenns, and a third couple in the Small Group, the

Martins, became close friends. They took vacations together.

      In September 2013, both the Kosters and the Martins were

experiencing greater difficulties in their marriages. Pastor Glenn invited

them to join a new regular group consisting of just the three couples. The

new group, “Life Group,” met on a weekly basis. They had the same oral

commitment that “what’s said there stays there.”

      Life Group met over twenty times as a group of six, without men and
women breaking off separately. Life Group practiced Biblical Soul Care,

but more informally. The three couples would go around the room and
                                        4

each couple would give an update on how things were going in their

marriage and in their family. In these discussions, Ryan discussed frankly

“all my sexual sin,” such as viewing of pornography and masturbation. He

also discussed problems with sexual intimacy.

      On April 28, 2015, Lisa called Pastor Glenn and reported her young

daughter was saying Ryan had touched her under her underwear. Lisa

immediately sought a temporary protective order against Ryan. The court

granted a protective order the next day. Lisa sent emails to HBC staff

members about the alleged sex abuse. Lisa also discussed the allegations
with members of the HBC congregation.               At Lisa’s urging, both the

department    of   human     services       (DHS)   and   the   police   initiated

investigations.

      On April 29, Pastor Glenn sent an email to his fellow pastors and

directors at HBC. It said in part,

            Not only are Ryan and Lisa Koster dear friends they
      have been our family for the past 9 years. Along with that we
      have walked with them in the realm of corrective counseling
      extensively and intensively specifically the past few years.
      Unfortunately, events transpired yesterday that initiated the
      necessity of police and DHS involvement. Lisa and the kids
      are safe but things are just now coming to a head.

      Pastor Glenn’s email went on to predict that Ryan “will attempt to

reach out to whoever will give him an ear or be an ally” and to “ask that

you do not allow him to serve in any capacity no matter how minimal it

may be.”

      Pursuant to HBC protocol, the following day a “Security Alert” flyer

with Ryan’s photograph was posted in a locked closet at HBC accessible

to HBC staff. It bore a picture of Ryan and stated that the “court finds

that the Protected Party (Lisa Koster) and the children . . . are in danger of
physical harm from Ryan Koster (husband & father).” It explained that
                                     5

Ryan “cannot be on the premises at the same time as Lisa [or the children].

He cannot be in contact or pick up his children from church.”

      On May 3, Pastor Glenn sent a lengthier email to the members of

the ten-couple Small Group. This email read as follows:

            Well—it is with a very heavy heart that I am needing to
      write this email to all of you. A[s] our former small group and
      partners in ministry I thought it best to do it this way so that
      you can discre[et]ly pass this information on to others who
      you think need to know. Please use much discretion.

            I also know that Ryan is reaching out and talking to
      different people (even some of you) and want to make sure that
      to [the] best I can I am able to inform you in order for you to
      be able to respond appropriately.

            Things are very much in flux and change from day to day
      and will probably get worse before hopefully it gets better. I
      do ask for grace as this is certainly something that I haven’t
      dealt with before and don’t know the best way to go about
      informing (and what to say) to those closes[t] to the Koster’s.
      Quite simply my focus hasn’t been making sure everyone is in
      the loop but that Lisa and the kids are being cared for and are
      safe. Don’t take that personally but during these times some
      of the fallout and mess is people not knowing the full story
      and details. I am sorry but out of deference for Ryan/Lisa and
      the kids it’s tough to know what to share.

            Ryan and Lisa are not only friends first but family. With
      that said, also remember that we have journeyed with them
      for at least 2.5 years with one on one corrective care. There
      have been good times and really rough times. But in the past
      3 months things got to a point that intensive counseling was
      absolutely necessary (12 Stones) and we were to begin it a
      week from today. Unfortunately, we had to pull the plug out
      of fear of authorities getting involved due to the fact that 12
      [S]tones is a mandatory reporter of child abuse (in this case
      physical abuse with [the son]) if it came up in counseling as it
      was included in Lisa’s application. We believe not going was
      best for . . . Ryan and Lisa and the kids and did not believe at
      that time the kids were in immediate danger and since the
      information came out to me in an informal setting of a home I
      was not a mandatory reporter. We have attempted—and
      exhaustively so—to deal with all issues that are currently
      active in their marriage. We have always strived to do so
      biblically, fairly and with grace. We have rebuked, corrected,
      exhorted, encouraged, loved and cried privately and
      corporately. It has been the hardest thing we have ever been
                               6
a part of. This is not an issue of choosing sides but fighting
for their marriage, their family and ultimately now allowing
the legal system to take its course.

      As it stands there is currently an order of protection
against Ryan until at least Wed. 5/13 when there will be a
hearing. This came about from events that transpired last
week (Tuesday 4/28 specifically) that forced Lisa to take
action and get authorities involved (DHS and police)—which
meant filing for the protection order and removing Ryan from
the house. He was served with this order on Thursday
afternoon. It must be said that this is no longer about
habitual sins in the life of Ryan but has entered into a far
more serious level of allegations.       I hesitate to share
specifically but the allegations are generally explained in the
order and came from what [their daughter] shared with Lisa.
And even as recent as yesterday (Saturday) there is more
information coming to light and being shared by her. I trust
you can connect the dots and realize that what we are talking
about are horrific allegations and are tough to even discuss
openly.

      Ryan is denying the allegations and believes his 3 yr. old
daughter is outright lying (I specifically asked him). But
regardless of what he says the allegations are serious enough
that I would counsel you not have Ryan stay in any of your
homes if he asks to do so especially if you have children. I
have told him this and also told him I would tell others not to
allow him to do so.

     Let me address what may be a thought for some of you
especially if you have spoken to Ryan personally. Lisa is not
on a witch hunt and looking to destroy Ryan. Just the
opposite: she has worked tirelessly to address major issues in
her marriage literally to some degree for the entirety of almost
8 years of marriage and believes that God is capable of doing
a miracle in Ryan’s life as well as their family. But her hand
was forced to protect her kids and . . . herself and for that she
makes no apologies and we support her wholeheartedly. We
have not pushed for divorce but instead separation for
reconciliation has been the primary focus—Ryan even agreed
with this at one point. But even that has been taken out of
our hands and divorce at this point seems inevitable.

      Ryan is in a bad spot. My hope is we will have the
chance to re-engage him in the process of one on one
discipleship. Unfortunately, the time for that is not now and
we need to let things run its course and see what happens. I
am not saying don’t talk to him but use discretion and
remember there is always more to the story and you don’t
know everything—even if he tells you that he has told you
everything.
                                           7
            Pray. Pray. Pray. This is so surreal and unbelievable.

            Lisa appreciates your texts and care but for now pray for
      her and tell her that you are doing so. She’s just trying [to]
      figure out what the new norm will look like for her now.

      On May 12, Pastor Glenn sent a similar email to HBC staff that

omitted some of the details from the May 3 email.

      Following an investigation, DHS did not conclude that the child

sexual abuse allegations were founded. In September 2015, Lisa filed a

second report of child sexual abuse which DHS likewise investigated and

was unable to substantiate. In January 2016, Lisa filed a third report of

child sexual abuse which DHS investigated and was unable to

substantiate. Law enforcement also declined to pursue criminal charges

against Ryan. In addition, on September 14, 2016, Lisa and Ryan’s divorce

was finalized with the court awarding physical care of the children to Ryan.

The court presiding over the divorce proceeding determined that Lisa

lacked credibility.

      On April 17, 2017, Ryan filed suit in the Scott County District Court

against HBC, Pastor Glenn, and two other pastors at HBC.1                    Count I,

breach of fiduciary duty, alleged that the defendants had a fiduciary

relationship with Ryan and “each failed to exercise the duties of that
fiduciary relationship with the care an ordinary prudent person in a like

position would exercise under similar circumstances and in a manner

reasonably believed to be in the best interests of [Koster].” Count II alleged

invasion of privacy, including both “false light” publicity and the public

disclosure of private facts “offensive to a reasonable person of ordinary

sensibilities.” Ryan went on to allege that the information disclosed “was

not newsworthy or otherwise a matter of public concern.” Count III alleged



      1Subsequently,   Ryan voluntarily dismissed the other two pastors from the case.
                                           8

defamation, count IV alleged vicarious liability, and count V alleged

conspiracy.2

      On April 12, 2018, the defendants filed their first motion for

summary judgment.          The motion asserted that under the undisputed

facts, Pastor Glenn did not owe a fiduciary duty. Alternatively, if he owed

such a duty, it was intertwined with church teachings and doctrine rather

than based purely on secular law. A fiduciary duty of this type, according

to the defendants, could not be the subject of a court action in light of the

First Amendment. As to counts II and III, the defendants maintained that
there had been no invasion of privacy or defamation or, alternatively, that

any complained-of statements were privileged. Ryan resisted the motion,

and the court held a hearing.

      On September 27, the district court issued a ruling on the

defendants’ first summary judgment motion. As to breach of fiduciary

duty, the court granted the defendants’ motion in part and denied it in

part. To the extent the alleged duty was one of good faith, reasonable care,

loyalty, or impartiality, the court found that such a duty was tied to

religious teaching and church doctrine and could not be judicially

enforced. However, the court allowed the breach of fiduciary duty claim

based on breach of an express promise of confidentiality to go forward,

reasoning that it was founded in “neutral” principles of law.

      The court’s ruling also concluded that Ryan’s invasion of privacy

claim could not survive summary judgment for two reasons. First, the

emails had been disseminated only to HBC staff and Small Group

members. Therefore, the required publicity element had not been met.

Second, in the court’s view, Pastor Glenn had a qualified privilege to notify


      2Ryan   later dismissed count V voluntarily.
                                    9

HBC staff and Small Group members in good faith of the order of

protection and the serious allegations of abuse. The court pointed out that

there were no facts suggesting Glenn “knew that the allegations were false

or recklessly disregarded the truth.”     Relying on the same qualified

privilege, the court also granted summary judgment to the defendants on

the defamation claim.

      About two months later, the defendants moved for summary

judgment on the issue of whether Ryan could recover punitive damages.

This motion was denied.
      Finally, as trial approached, the defendants filed a third motion for

summary judgment. This motion targeted what was left of Ryan’s breach

of fiduciary duty claim, namely the alleged breach of confidentiality. The

defendants argued that Pastor Glenn’s disclosures did not actually violate

a specific agreement between Glenn and Ryan; therefore, to decide this

claim would require examination of HBC’s tenets and practices and

contravene First Amendment principles.

      The district court granted this motion on December 21, 2019,

finding that Pastor Glenn’s communications were subject to a “qualified

privilege” because they were “made in furtherance of the HBC’s

congregation’s common interest.”    The court denied Ryan’s motion for

reconsideration on February 3, 2020.

      Ryan appealed the dismissal of the breach of fiduciary duty and

defamation claims, and we retained the appeal.

      II. Standard of Review.

      We review a district court’s summary judgment ruling for correction

of errors at law. Bandstra v. Covenant Reformed Church, 913 N.W.2d 19,
36 (Iowa 2018). Summary judgment is proper
                                     10
      if the pleadings, depositions, answers to interrogatories, and
      admissions on file, together with the affidavits, if any, show
      that there is no genuine issue as to any material fact and that
      the moving party is entitled to a judgment as a matter of law.

Iowa R. Civ. P. 1.981(3). We view the record in the light most favorable to

the nonmoving party. Bandstra, 913 N.W.2d at 36.

      III. Legal Analysis.

      A. Breach of Fiduciary Duty.         Ryan alleges that Pastor Glenn

violated a fiduciary duty. Specifically, in his petition, Ryan alleges that

Glenn failed to act “with the care an ordinary prudent person in a like

position would exercise under similar circumstances and in a manner

believed to be in the best interests of [Koster].”     Ryan concedes that

“Glenn’s status as a pastor is an important fact” in the fiduciary

relationship analysis, but “not the sine qua non.”

      “[T]he general rule [is] that religious controversies are not the proper

subject of civil court inquiry.” Serbian E. Orthodox Diocese for the U.S. &

Can. v. Milivojevich, 426 U.S. 696, 713, 96 S. Ct. 2372, 2382 (1976). Three

years ago, in Bandstra v. Covenant Reformed Church, we considered

whether certain tort claims could be brought by parishioners against their

church consistent with the First Amendment. 913 N.W.2d at 30. Two
women had been victimized by a church pastor who sexually exploited

them under the guise of counseling. Id. at 30–32. When the pastor’s

misconduct came to light, various church elders put forth a series of

communications characterizing the women as sinners and blaming them

as coperpetrators. Id. at 33. The women and their spouses sued the

church and several named elders, alleging the defendants had negligently

disregarded the advice of professional counselors and ignored any duty of

care they owed to the plaintiffs. Id. at 34, 41.
                                     11

      We upheld the grant of summary judgment in favor of the

defendants on these claims of “[n]egligent response to sexual abuse

allegations.” Id. at 41. We explained our reasoning as follows:

      The means by which [the elders] chose to counsel and advise
      the congregation is outside the purview of the government.
      Plaintiffs argue “a reasonable church would seek assistance
      for parishioners and not label victims ‘adulteresses.’ ” Yet,
      that is precisely the type of determination that the Religion
      Clauses prohibit. The elders determined that certain speakers
      and mental health resources were outside of their faith. A
      court cannot dictate what teachings and services a church
      offers its parishioners. Nor can we disapprove of the elders
      deciding, pursuant to their duty as religious authorities, that
      the women would be best healed by simply confessing their
      “sins.” Because plaintiffs’ first two negligence claims go to the
      very heart of religious decision-making, they are barred by the
      First Amendment.

Id.

      This case, like Bandstra, essentially involves an allegation that a

church bungled a response to a disturbing episode, thereby causing

significant emotional harm to a parishioner. The fact that the legal theory

is breach of fiduciary duty rather than negligence should not drive the

First Amendment analysis. The issue, rather, is whether we can say “the

purportedly tortious conduct was not grounded in any religious belief or

practice,” or to put it another way, whether the liability determination
“would treat religious and nonreligious entities equally.” Id. at 40.

      Ryan argues that Pastor Glenn breached a duty of confidentiality—

a neutral duty that does not require consideration of religious belief or

practice. We are not persuaded, though, that the alleged duty can be

neatly separated from HBC’s teachings and practices. We begin with three

undisputed points. First, Lisa herself disclosed the alleged abuse of her
                                          12

daughter to the HBC congregation and staff.3                       Second, Glenn’s

communications went only to Small Group members and HBC staff.

Third,     with     one   exception     that    can     be   discounted,       Glenn’s

communications didn’t disclose anything specific that Ryan had revealed

in the group sessions, such as the viewing of pornography or

masturbation.4

         Instead,    Ryan’s     complaints       center      on    Pastor      Glenn’s

characterizations of those sessions: for example, that Ryan “needed

intensive help,” that Ryan’s life has “habitual sins,” that dealing with the
issues in Ryan’s marriage “has been the hardest thing we have ever been

a part of.” Ryan also complains that Glenn accepted Lisa’s version of the

alleged abuse and expressed the view that Ryan was not telling the truth.

         Deciding that these acts breached a fiduciary duty would require us

first to determine what fiduciary duties Pastor Glenn owed to Ryan. As

the Restatement tells us,

               A fiduciary will have specific obligations that vary from
         one circumstance to the next, but also general responsibilities
         that are common to all settings. A fiduciary owes a duty of
         undivided loyalty to the beneficiary of the relationship. A
         fiduciary is obliged to avoid self-dealing and conflicts of
         interest and to deal honestly with the beneficiary, and it is
         generally improper for a fiduciary to profit from a fiduciary
         relationship without the consent of the other party to it. The
         details of these principles depend, however, on the precise
         relationship between the parties and on the surrounding law.

Restatement (Third) of Torts: Liab. for Econ. Harm § 16, at 123 (Am. L.

Inst. 2020). This is not a case about whether Glenn breached a duty


       3Ryan testified in deposition that Lisa told people publicly about Ryan’s alleged

sexual abuse of their daughter.
        4Ryan asserts that Pastor Glenn told one Small Group member about Ryan’s

pornography use, but that member testified he had already received the same information
from Ryan. That member admitted in deposition that Glenn didn’t tell him anything he
didn’t already know.
                                    13

“common to all settings” such as the “duty of undivided loyalty.” Id. Glenn

could not have had a duty of undivided loyalty to Ryan; Lisa belonged to

the same groups.     Rather, this case involves a case-specific duty of

confidentiality.   The question, then, boils down to whether the

confidentiality duty can be defined by some neutral source or requires

reference to church doctrine and practices.

      Ryan points to three sources for the confidentiality duty. One is

Iowa Code section 622.10(1) (2017), which clearly does not apply here

because the conversations occurred in a group setting. The second is the
verbal understanding that what was said in the groups would stay in the

groups. The third is a provision in the HBC by-laws that members would

“neither gossip nor listen to gossip concerning any member.” In effect,

Ryan argues that the second and third commitments imposed a legal duty

on Pastor Glenn as group leader not to share anything about Ryan with

the members of the groups and with church staff if Glenn’s views were

derived at all from group sessions. But the second and third commitments

were far from specific. We see no way for a court to interpret the scope of

these vague promises, and how they apply to Glenn’s internal

communications with group members and staff, without immersing itself

in HBC customs, practices, and doctrine.       Ryan argues that “Glenn’s

fiduciary relationship with Ryan does not turn solely upon his status as a

pastor.” But that’s the point: it turns partly on his status as a pastor.

      Ryan directs us to four out-of-state cases recognizing breach of

fiduciary duty claims against clergy. In Vione v. Tewell a parishioner was

allowed to sue a minister for breach of fiduciary duty. 820 N.Y.S.2d 682,

686–87 (Sup. Ct. 2006). While purporting to offer marriage counseling to
the plaintiff and his spouse, the minister actually engaged in a sexual

relationship with the spouse, “deceiving plaintiff and undermining his
                                     14

marriage, while continuing to act as his marriage counselor.” Id. In Doe

v. Evans, the plaintiff was permitted to pursue a claim for breach of

fiduciary duty where a clergy member who abused a marital counseling

relationship with her to engage in an inappropriate sexual relationship.

814 So.2d 370, 375 (Fla. 2002). The court emphasized that “Doe’s breach

of fiduciary duty claim is governed by neutral tort law principles of general

application” and does not require interpretation of “ecclesiastical

doctrine.” Id. at 376. In Destafano v. Grabrian, like Doe, the claim was

that a clergy member who was supposed to be providing marital
counseling to a couple instead had a sexual relationship with one member

of the couple. 763 P.2d 275, 277 (Colo. 1988) (en banc). Lastly, in Doe v.

Liberatore, the court authorized a parishioner who had been sexually

abused as a teenager by a parish priest to bring a breach of fiduciary duty

claim. 478 F. Supp. 2d 742, 772–73 (M.D. Pa. 2007). Again, given these

circumstances, the court observed that “[n]o inquiry need be made into

church doctrine or other ecclesiastical matters” and “[n]o professional

standard of care need be set for clergy.” Id. at 772.

      The outcomes in those cases make sense. The legal norms that were

violated in those cases are neutral ones that do not derive from a particular

religious institution’s practices. The principles that a marriage counselor

should not be engaged in a sexual relationship with a counselee and that

a priest should not be making sexual advances toward a minor whom he

is supervising are universal. They do not require any consideration of a

church’s teachings, rules, or standards.

      The defendants, meanwhile, call our attention to Westbrook v.

Penley, a case we find more on point than Ryan’s authorities. 231 S.W.3d
389 (Tex. 2007). There a church member confided to her pastor that she

had engaged in an extramarital relationship, which led the pastor to send
                                      15

a letter to the congregation disclosing that the member “intended to divorce

her husband, there was no biblical basis for the divorce, she had engaged

in a ‘biblically inappropriate’ relationship with another man, and she had

rejected efforts to bring her to repentance and reconciliation.” Id. at 393.

The member sued for defamation, negligence, breach of fiduciary duty, and

intentional infliction of emotional distress. Id. at 394.

      To overcome a First Amendment defense, the member argued that

“her suit center[ed] on [the pastor’s] initial disclosure to the church elders

of confidential information obtained during the marital counseling
sessions, which she claim[ed] constituted a breach of professional

counseling standards.” Id. at 400. However, the Texas Supreme Court

concluded that “this disclosure cannot be isolated from the church-

disciplinary process in which it occurred, nor can [the pastor’s] free-

exercise challenge be answered without examining what effect the

imposition of damages would have on the inherently religious function of

church discipline.” Id. The court emphasized that “clearly [the pastor’s]

actions were grounded in religious doctrine.” Id. at 404. Accordingly, it

upheld the dismissal of the case. Id. at 405.

      We think Westbrook has lessons for the present case. Here, too,

Pastor Glenn’s actions “cannot be isolated from” the HBC environment in

which they occurred. This is not a case where Glenn’s liability can be

determined solely by reference to a straightforward, nonreligious standard.

No written contract or criminal statute, for example, serves as the basis

for liability. Rather, we are dealing with the fluid tort of breach of fiduciary

duty. A number of religious considerations affect the scope of that duty,
                                           16

including the roles and responsibilities of pastors, groups, and members

at HBC.5

       Ryan argues that Westbrook is distinguishable because it did not

follow the “neutral principles” approach we endorsed in Bandstra. To the

contrary, we think it did. The Texas Supreme Court acknowledged that

“Penley pins Westbrook’s liability in this case, at least in part, on his

breach of a secular duty by disclosing Penley’s confidential information to

the church elders in the first instance.” Id. at 400. Yet, as noted above,

the court went on, stating that “this disclosure cannot be isolated from the
church-disciplinary process in which it occurred.” Id.

       In short, deciding liability here would not be a simple task of

applying a well-defined secular standard but would involve weighing of

both marital counseling standards and the norms by which the church is

governed. As in Bandstra, we believe “[t]he means by which [the church

official] chose to counsel and advise the congregation is outside the

purview of the government.” Bandstra, 913 N.W.2d at 41.

       Because determining whether Pastor Glenn, and derivatively HBC,

breached a fiduciary duty of confidentiality to Ryan arising out of group

discipleship discussions would require our courts to interpret HBC

doctrine and practices, such a claim cannot proceed in our courts.

Summary judgment was properly granted.


       5The   defendants cite other authority that we also find relevant. In Lightman v.
Flaum, New York’s highest court held that two rabbis could not be sued for breach of
fiduciary duty for violating the statutory clergy-penitent privilege. 761 N.E.2d 1027, 1033
(N.Y. 2001). The rabbis argued that they had doctrinal reasons for disclosing the
information that had been revealed to them in confidence. The court found that these
reasons were not subject to court oversight: “[T]he prospect of conducting a trial to
determine whether a cleric’s disclosure is in accord with religious tenets has troubling
constitutional implications.” Id. The court concluded that summary judgment for the
defendants was appropriate, even while acknowledging that the “plaintiff understandably
resents the disclosure of intimate information she claims she revealed to defendants in
their role as spiritual counselors.” Id.
                                         17

       B. Defamation. Ryan also asks us to reverse the dismissal of his

defamation claim. Ryan alleges that Pastor Glenn’s emails expressly or

impliedly stated that Ryan had abused his children. Those statements

were false and, in Ryan’s view, he was entitled to a jury trial on defamation.

       Pastor Glenn responds that a qualified privilege applies.                   In

Kliebenstein v. Iowa Conference of United Methodist Church, we considered

a defamation claim brought by a church member against a church and

church officials. 663 N.W.2d 404, 405–06 (Iowa 2003). The officials had

sent out a letter referring to the church member as having “the spirit of
Satan.” Id. at 405. We said that the claim would not “enjoy viability had

the matter been divulged solely to the members of [the church].” Id. at

406. We quoted a treatise for the following “general rule”:

       [T]he common interest of members of religious associations is
       such as to afford the protection of qualified privilege to
       communications between them in furtherance of their
       common purpose or interest. Thus, communications between
       members of a religious organization concerning the conduct
       of other members or officers in their capacity as such are
       qualifiedly privileged.

Id. at 406–07 (quoting 50 Am. Jur. 2d Libel and Slander § 340, at 663

(1995)). We held, however, that the qualified privilege was not available
because “publication of the letter was not limited to a ‘religious community

or body’ ”; rather, the letter had been “mailed not only to members of the

congregation but also to other persons living in the Shell Rock

community.” Id. at 405, 407. After deciding also that “spirit of Satan” had

a secular meaning when used outside a church, we reversed the summary

judgment in favor of the defendants and remanded for further proceedings.

Id. at 408.6      Here, upon analyzing Kliebenstein, the district court


       6A  similar approach was followed recently by the New York Appellate Division.
Laguerre v. Maurice, 138 N.Y.S.3d 123, 127–28 (App. Div. 2020). According to the
allegations of the complaint, a pastor “stated before approximately 300 members of the
                                            18

concluded that a qualified privilege existed, a determination that Ryan

contests on appeal.

       It is undisputed that on April 28, 2015, Lisa took both children to

the hospital and involved the police and DHS to report that Ryan had

sexually abused their daughter. Lisa then successfully obtained a no-

contact order on April 29. Ryan does not deny that he was still a member

of HBC at the time Pastor Glenn sent the emails in question.

       Also, in the proceedings below, Ryan did not dispute that Pastor

Glenn honestly believed Lisa’s version of events as of spring 2015. Nor did
Ryan argue that Glenn acted out of a reckless disregard for the truth.

       Instead, Ryan opposes the application of qualified privilege on two

grounds. First, he maintains that Pastor Glenn lacked a legitimate reason

for informing the Small Group and HBC staff of his supposed abuse of the

children. Second, he argues that any qualified privilege was lost, as in

Kliebenstein, when Ryan sent the May 3 email to a nonmember of the

church. One of the recipients of that email was Jim Demarest, who by

then had ceased to be a member of HBC.

       We will begin by addressing Ryan’s first contention. Pastor Glenn’s

communications went out from his official HBC email address and under

his official HBC email tagline as “Family Pastor.” Glenn sent the April 29


church that ‘the [p]laintiff was a homosexual,’ and that ‘the [p]laintiff disrespected the
church by viewing gay pornography on the church’s computer.’ ” Id. at 126 (alterations
in original). The complaint further alleged that the pastor “stated that he would make
false statements against the plaintiff” so the church membership would vote to relieve the
plaintiff of his responsibilities. Id. at 128. Accepting these allegations as true, the court
found that the defamation claim was based on neutral principles and sufficiently alleged
malice to overcome the common-interest qualified privilege. Id. at 127–28; see also Ex
parte Bole, 103 So. 3d 40, 60 (Ala. 2012) (“[A] church or other religious organization
ordinarily bears no tort liability for statements by or between church officers or members
concerning the conduct of other officers or members, because ‘communications between
members of a religious organization concerning the conduct of other members or officers
in their capacity as such are qualifiedly privileged’ as matters affecting a common interest
or purpose.” (quoting 50 Am. Jur. 2d, Libel and Slander § 340)).
                                     19

email to fellow pastors and directors “to keep them informed of the

situation and gain their spiritual insight and discernment.” Glenn sent

the May 3 email to the Small Group that had been “personally connected

and involved in the Koster marriage . . . as part of [the] customary practice

of discipleship to provide these individuals who were discipling Ryan and

Lisa Koster with information so they could wisely and effectively respond

to the situation and squash any gossip.” Glenn sent the May 12 email to

keep the staff informed about the situation since they were being asked

questions.
      These specific facts, which are not challenged by Ryan, are sufficient

to establish that a qualified privilege applies. Glenn was communicating

with staff and members on a matter of common interest. Moreover, if we

were to second-guess whether the Small Group had a legitimate need to

know about the child abuse allegedly committed by a fellow member of

that discipleship group, we would be delving into the doctrine and

practices of HBC and thus intruding into forbidden First Amendment

territory.

      “Qualified privilege may be lost, however, if the speaker abuses the

privilege by speaking with actual malice or excessively publishing the

statement ‘beyond the group interest.’ ”     Bandstra, 913 N.W.2d at 48

(quoting Kliebenstein, 663 N.W.2d at 407).       “In the clergy context, a

statement loses its privilege if made to individuals outside the

congregation.” Id. Does it make a difference that Pastor Glenn sent his

May 3 email to Demarest?

      The defendants say no, and the district court agreed. Demarest was

no longer a member of HBC, but he was not a stranger. Glenn attested
there was no requirement that someone be a member of the church in

order to participate in HBC small groups.         Demarest had remained
                                          20

involved with the discipleship group for Ryan. He had been checking in

by email with Ryan monthly for continued discipleship with the men in

Small Group.7

       Moreover, Demarest’s responses to the May 3 email show that he

had a common interest in the matter. In his first email Demarest said,

“I’m heart-broken for you and the Kosters.” In a later communication, he

added that Ryan had been contacting him. He indicated that his spouse

and Lisa were close, and he asked whether he should be concerned about

the safety of his girls since they spent time with Koster children (and were
attending a baseball game with them). His second email concluded, “I

continue to pray for you and the Kosters!”

       Under these circumstances, we find as a matter of law that

Demarest retained a common interest in the subject matter of Pastor

Glenn’s communications. The qualified privilege for communications by

religious organizations is essentially a variant of the common-interest

privilege. See Kliebenstein, 663 N.W.2d at 406–07. Therefore, Demarest’s

receipt of the May 3 email did not destroy the qualified privilege. See, e.g.,

Theisen v. Covenant Med. Ctr., Inc., 636 N.W.2d 74, 84 (Iowa 2001) (“The

privilege may be lost, however, if the speaker acts with actual malice, or

exceeds or abuses the privilege through, for example, excessive publication

or through publication to persons other than those who have a legitimate

interest in the subject of the statements.”). Again, no one other than Small

Group members and HBC staff received Glenn’s emails.

       In sum, Pastor Glenn’s emails, whatever their flaws, were sent by a

religious leader exclusively to staff and members of that religious


       7On  appeal, Ryan contends that some of these facts were not properly established
for summary judgment purposes because they were based on hearsay in Pastor Glenn’s
affidavit. See Iowa R. Civ. P. 1.981(5). However, Ryan raised no such objection below.
                                   21

community, plus one person who retained genuine ties to that religious

community. The emails were in furtherance of their common purposes.

We conclude that a qualified privilege applies. Given the lack of evidence

of malice, summary judgment on the defamation claim was warranted.

      IV. Conclusion.

      For the foregoing reasons, we affirm the district court’s grant of

summary judgment to the defendants.

      AFFIRMED.

      All justices concur except Waterman, J., who takes no part.